                     1   Elayna J. Youchah
                         Nevada State Bar No. 5837
                     2   Lisa A. McClane
                         Nevada State Bar No. 10139
                     3   JACKSON LEWIS P.C.
                         3800 Howard Hughes Pkwy, Suite 600
                     4   Las Vegas, Nevada 89169
                         Tel: (702) 921-2460
                     5   Email: youchahe@jacksonlewis.com
                                 lisa.mcclane@jacksonlewis.com
                     6   Attorneys for Defendant Dignity Health

                     7
                                                      UNITED STATES DISTRICT COURT
                     8
                                                            DISTRICT OF NEVADA
                     9
                         KRISTY CUNNINGHAM,                               Case No. 2:18-cv-01335-MMD-PAL
                10
                                        Plaintiff,
                11                                                        STIPULATION AND ORDER FOR
                                vs.                                       DISMISSAL WITH PREJUDICE
                12
                         DIGNITY HEALTH, a California based not-
                13       for-profit Corporation; and DOES and ROES I
                         through XX, inclusive
                14
                                        Defendants.
                15
                                The undersigned parties, by and through their respective counsel of record, stipulate and
                16
                         agree that the above entitled matter be dismissed with prejudice, each party to bear its own
                17
                         attorneys' fees and costs.
                18
                                Dated this 11th day of December, 2018.
                19
                                                                            JACKSON LEWIS P.C.
                20
                                /s/ Kristina S. Holman                             /s/ Elayna J. Youchah
                21       Kristina S. Holman, Bar No. 3742                   Elayna J. Youchah, Bar No. 5837
                         3470 E. Russell Rd, Suite 202                      3800 Howard Hughes Parkway, Ste. 600
                22       Las Vegas, Nevada 89120                            Las Vegas, Nevada 89169

                23       Attorney for Plaintiff                             Attorneys for Defendant
                         Kristy Cunningham                                  Dignity Health
                24
                                                             ORDER
                25
                                                             IT IS SO ORDERED.
                26
                27                                           U.S. District Judge

                28                                           Dated: December 11, 2018

Jackson Lewis P.C.
    Las Vegas
